

Exhibit 10.7




TERMINATION OF PROPERTY MANAGEMENT AND LEASING AGREEMENT


This Termination of Property Management and Leasing Agreement (this “Termination
Agreement”), dated as of February 10, 2017, is entered into by and among
Behringer Harvard Opportunity REIT II, Inc., a Maryland corporation (“REIT II”),
Behringer Harvard Opportunity OP II, LP, a Texas limited partnership (“OP II”
and together with REIT II, the “Company”), Behringer Harvard Opportunity II
Management Services, LLC, a Texas limited liability company (“BHOMS”), Behringer
Harvard Real Estate Services, LLC, a Texas limited liability company (“BHRES”
and together with BHOMS, the “Managers”), and Gardens Medical Pavilion, LLC, a
Florida limited liability company (“Gardens”), Behringer Harvard Arbors, LLC, a
Delaware limited liability company (“BH Arbors”), Behringer Harvard/Scion UGA,
LLC, a Delaware limited liability company (“BH UGA”), 22 Exchange Student
Housing, LLC, a Delaware limited liability company (“22 Exchange”), SL Parkside
Apts, LLC, a Delaware limited liability company (“Parkside”), and Behringer
Harvard Margate, LLC, a Delaware limited liability company (“BH Margate,” each,
individually, an “SPE” and, collectively, the “SPEs”), and, solely with respect
to Sections 9 through 14, Stratera Holdings, LLC (f/k/a Behringer Harvard
Holdings, LLC), a Delaware limited liability company (“Stratera”).


RECITALS


WHEREAS, the Company and BHOMS are parties to that certain Amended and Restated
Property Management and Leasing Agreement, dated as of August 13, 2008 (as
amended, restated, supplemented or otherwise modified, the “Behringer Property
Management Agreement”), pursuant to which the Managers provide certain property
management services to the Company.


WHEREAS, the Managers, and each SPE became a party to the Behringer Property
Management Agreement pursuant to the execution of a partial assignment and
assumption of the Agreement.


WHEREAS, the Company, 22 Exchange, Parkside, Gardens and LSG-BH II Property
Manager LLC, a Delaware limited liability company (“Lightstone”), contemplate
entering into a Property Management and Leasing Agreement (the “Lightstone
Property Management Agreement”) on the date hereof that is intended to replace
the Behringer Property Management Agreement, subject to the termination of the
Behringer Property Management Agreement;
WHEREAS, the loan associated with the Parkside investment of the Company (the
“Parkside Property”) requires consent from the lender to terminate the Behringer
Property Management Agreement and to enter into the Lightstone Property
Management Agreement, in both cases in respect of the Parkside Property (the
“Required Consent”);
WHEREAS, the loan associated with the 22 Exchange investment of the Company (the
“22 Exchange Property”) requires consent from the lender to terminate the
Behringer Property Management Agreement and to enter into the Lightstone
Property Management Agreement, in both cases in respect of the 22 Exchange
Property; provided, however, that no consent is necessary if


2522977
EAST\140686772.1

--------------------------------------------------------------------------------




the Managers are replaced with a “qualified manager” as defined in the loan
agreement and notice is given to the lender;
WHEREAS, the Company intends to terminate the Managers and directly engage Grand
Campus Living Inc., a “qualified manager” under the loan agreement and provide
the required notice to the lender of the change in property manager (the
“Required Notice”);
WHEREAS, the BH Margate investment of the Company (the “Lakes of Margate
Property”), the BH Arbors investment of the Company (the “Arbors Harbor Town
Property”) and the BH UGA investment of the Company (the “UGA Property,” and
together with the Lakes of Margate Property and the Arbors Harbor Town Property,
the “Joint Venture Properties”) have been made with joint venture partners that
have consent rights with respect to the property management of the Joint Venture
Properties (the “Joint Venture Consents”);
WHEREAS, the Company, 22 Exchange, Parkside, Gardens, and Lightstone contemplate
entering into the Lightstone Property Management Agreement on the date hereof in
respect of all of the properties and investments currently managed by the
Managers under the Behringer Property Management Agreement other than the
Parkside Property, the 22 Exchange Property, the Lakes of Margate Property, the
Arbors Harbor Town Property and the UGA Property (the “Terminated Properties”),
subject to the termination of the Behringer Property Management Agreement;
WHEREAS, the Company shall cause BH Margate, BH Arbors and BH UGA to enter into
the Lightstone Property Management Agreement pursuant to a joinder to the
Lightstone Property Management Agreement;
WHEREAS on each of the Parkside Termination Date and the 22 Exchange Termination
Date (each as defined below), the Behringer Property Management Agreement will
automatically terminate as to the Parkside Property and the 22 Exchange
Property, respectively, and each respective SPE will thereupon become subject to
the Lightstone Property Management Agreement;
WHEREAS, the Special Committee of the board of directors of the Company has
approved the execution, delivery and performance by the Company of this
Termination Agreement;


WHEREAS, the manager of BHOMS and the manager of BRES have approved the
execution, delivery and performance by BHOMS and BRES of this Termination
Agreement; and


NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and agreed, the parties hereto hereby agree as follows:


1.Recitals; Capitalized Terms. The foregoing recitals are acknowledged to be
accurate and are incorporated herein by reference. Capitalized terms used but
not otherwise defined herein shall have the meanings given to such terms in the
Behringer Property Management Agreement.


2.Termination. The Company, the Managers and Garden hereby agree that the
Behringer Property Management Agreement is terminated in respect of the
Terminated Properties as of the close of business on the date hereof (the
“Termination Date”) and thereupon shall be of


EAST\140686772.1 2



--------------------------------------------------------------------------------




no further force or effect in respect of the Terminated Properties, subject to
Lightstone, the Company, Gardens, Parkside and 22 Exchange entering into the
Lightstone Property Management Agreement in respect of the Terminated
Properties, the Parkside Property and the 22 Exchange Property.


3.Required Consent Termination. Parkside and the Managers hereby agree that the
Behringer Property Management Agreement shall be automatically terminated in
respect of the Parkside Property as of the close of business on the date of
receipt (or waiver) of the Required Consent (the “Parkside Termination Date”)
and thereupon shall be of no further force or effect.


4.Required Notice Termination. 22 Exchange and the Managers hereby agree that
the Behringer Property Management Agreement shall be automatically terminated in
respect of the 22 Exchange Property as of the close of business on the date
following satisfaction of the Required Notice (the “22 Exchange Termination
Date”) and thereupon shall be of no further force or effect.


5.Joint Venture Consent Termination. As of the close of business on the date of
execution of a joinder to this Termination Agreement in the form attached hereto
as Exhibit A by each of BH Arbors, BH Margate and BH UGA, respectively, the
Behringer Property Management Agreement shall be terminated in respect of each
of the Arbors Harbor Town Property (the “Arbors Termination Date”), the Lakes of
Margate Property (the “Lakes of Margate Termination Date”) and the UGA Property
(the “UGA Termination Date,” and together with the Arbors Termination Date and
the Lakes of Margate Termination Date, the “Joint Venture Termination Dates”)
and thereupon shall be of no further force or effect with respect to each
property for which the SPE has executed a joinder to this Termination Agreement.


6.Survival of Behringer Property Management Agreement. Notwithstanding the
applicable termination of the Behringer Property Management Agreement on each of
the Termination Date, the Parkside Termination Date, the 22 Exchange Termination
Date and the Joint Venture Termination Dates (together the “PMA Termination
Dates”), Section 7.3 of the Behringer Property Management Agreement (except as
contemplated by Section 9 of this Termination Agreement) and Section 8.16 of the
Behringer Property Management Agreement (except as contemplated by Section 7 of
this Termination Agreement) shall continue in full force and effect, and the
Manager shall continue to be entitled to indemnification as contemplated by
various provisions in the Behringer Property Management Agreement as well as all
fees and reimbursements of expenses and other payments in respect of the period
through the respective PMA Termination Date related to the subject properties
that have been terminated in accordance with the Behringer Property Management
Agreement. Within 45 days of each of the respective PMA Termination Date, the
Manager shall submit to the Company a final invoice for all unpaid fees and
reimbursement of expenses in respect of the period through the respective PMA
Termination Date related to the properties for which property management
services are being terminated.


7.Non-Solicitation. The Company and the Manager hereby agree that six months
following the date hereof, Section 8.16 of the Behringer Property Management
Agreement shall be of no further force and effect notwithstanding that Section
8.16 contemplates a non-solicitation period of one-year following the respective
PMA Termination Date.


EAST\140686772.1 3



--------------------------------------------------------------------------------




8.Covenants. Between the date hereof and the receipt (or waiver) of the Required
Consent, the Required Notice, and the Joint Venture Consents:
a.    the Manager and its Affiliates shall use commercially reasonable efforts
to promptly obtain the Required Consent and the Joint Venture Consents and to
promptly send the Required Notice; and
b.    REIT II and each respective SPE shall promptly cooperate as reasonably
requested by the Manager or its Affiliates to obtain the Required Consent and
the Joint Venture Consents; provided, however, that the Company is not required
to pay any consent or other such fee in connection with obtaining the Required
Consent or the Joint Venture Consents unless the Manager or its Affiliates
agrees to reimburse the Company for such fee.
9.Covenant Not to Sue.
a.    Stratera and its subsidiaries, including the Manager (the “Stratera
Claimants”), hereby each irrevocably and perpetually covenant not to sue the
Company, its subsidiaries and its directors for any actions, causes of action,
suits, debts, accounts, covenants, liabilities, disputes, agreements, promises,
damages, judgments, executions, claims, and demands whatsoever in law or in
equity that the Stratera Claimants ever had, now have, or that any Stratera
Claimant or their respective successors and assigns hereafter can or may have,
arising under or pursuant to the Behringer Property Management Agreement and any
predecessor agreement thereto (the “Stratera Claims”); provided, however, that
the Stratera Claimants shall be entitled to pursue Stratera Claims in connection
with (a) the rights and obligations set forth in this Termination Agreement and
(b) the rights and obligations which, pursuant this Termination Agreement,
survive the termination of the Behringer Property Management Agreement.
Notwithstanding the foregoing, the preceding covenant not to sue shall not apply
with respect to any claims brought against the Manager or its affiliates by a
person who is not an affiliate of the Company and its affiliates and the Manager
and its affiliates (“Third-Party Claims”) or by the Company or its affiliates
against the Manager or its affiliates in respect of a Third-Party Claim and, in
each case, the Manager may seek indemnification as provided for in the Behringer
Property Management Agreement, from the Company in connection therewith.
b.    For the avoidance of doubt, this Section 9 shall not apply to individuals
(that is, natural persons), which persons shall remain entitled to
indemnification and advancement pursuant to the Behringer Property Management
Agreement, the organizational documents of the Company, any other applicable
statute, law or agreement, to pursue any rights of contribution, and (for the
avoidance of doubt) shall remain entitled to assert cross-claims in connection
with any Third-Party Claim or otherwise protect against the same and shall
continue to enjoy all rights under applicable D&O Policies and other insurance
policies.
c.    The benefits, obligations and liabilities assumed under this Section 9
shall inure to and shall be binding upon the respective successors and permitted
assigns of the Stratera Claimants.


EAST\140686772.1 4



--------------------------------------------------------------------------------




d.    The Stratera Claimants shall not sell, assign or otherwise transfer any
Stratera Claims or any right or interest therein.
10.Notice. For the avoidance of doubt, any required notices in respect of the
termination of the Behringer Property Management Agreement are hereby waived by
the parties.


11.Binding Effect. This Termination Agreement shall be binding upon the parties
hereto and their respective successors and assigns.


12.Governing Law. This Termination Agreement will be governed by, and construed
in accordance with, the laws of the State of Texas without regard to the
conflict of laws rules of such state, including all means of construction,
validity and performance.
13.Entire Agreement. This Termination Agreement contains the entire agreement
among the parties with respect to the transactions contemplated hereby, and
supersedes all prior agreements, written or oral, with respect thereto.
14.Counterparts. This Termination Agreement may be executed with counterpart
signature pages in one or more original counterparts, each of which when taken
together shall constitute one and the same original Termination Agreement. Any
signature delivered by facsimile or by electronic transmission shall be deemed
to be an original signature hereto.


[SIGNATURE PAGE FOLLOWS]






EAST\140686772.1 5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Termination Agreement to be
executed as of the date first written above.


BEHRINGER HARVARD OPPORTUNITY
REIT II, INC.


By:     /s/ Andreas K. Bremer
Name: Andreas K. Bremer
Title:     Chairman of the Special Committee and
Authorized Signatory




BEHRINGER HARVARD OPPORTUNITY
OP II, LP


By:    BHO II, Inc., its general partner


By:     /s/ Thomas P. Kennedy    
Name: Thomas P. Kennedy
Title:     President


BEHRINGER HARVARD OPPORTUNITY II
MANAGEMENT SERVICES, LLC


By:    Behringer Harvard Opportunity REIT II
Services Holdings, LLC,
its managing member
    
By:    Stratera Holdings, LLC,
its managing member
    
By:     /s/ Michael D. Cohen     
Name:     Michael D. Cohen
Title: President


BEHRINGER HARVARD REAL ESTATE
SERVICES, LLC


By:     Harvard Property Trust, LLC,
its managing member


By: /s/ Michael D. Cohen     
Name: Michael D. Cohen
Title: President




[Signature page to the Termination of Property Management and Leasing Agreement
II]
EAST\140686772.1

--------------------------------------------------------------------------------





GARDENS MEDICAL PAVILION, LLC


By:     /s/ Thomas P. Kennedy    
Name:     Thomas P. Kennedy
Title:     President




22 EXCHANGE STUDENT HOUSING, LLC


By:     22 Exchange, LLC
its Sole Member


By:     /s/ Thomas P. Kennedy    
Name:     Thomas P. Kennedy
Title: President


SL PARKSIDE APTS, LLC


By:    SL Parkside Holding, LLC
its Managing Member


By:     /s/ Thomas P. Kennedy         
Name: Thomas P. Kennedy
Title:     President


[Signature page to the Termination of Property Management and Leasing Agreement
II]
EAST\140686772.1

--------------------------------------------------------------------------------







The undersigned joins in this Termination Agreement
solely for the purposes set forth in Sections 9 through 14.

STRATERA HOLDINGS, LLC




By:     /s/ Michael D. Cohen         
Name: Michael D. Cohen
Title: President












[Signature page to the Termination of Property Management and Leasing Agreement
II]
EAST\140686772.1

--------------------------------------------------------------------------------


Exhibit A


UGA Joinder


Reference is hereby made to the Termination of Property Management and Leasing
Agreement dated as of February [   ], 2017, among BEHRINGER HARVARD OPPORTUNITY
REIT II, INC., a Maryland corporation, BEHRINGER HARVARD OPPORTUNITY OP II LP, a
Texas limited partnership, BEHRINGER HARVARD OPPORTUNITY II MANAGEMENT SERVICES,
LLC, a Texas limited liability company, BEHRINGER HARVARD REAL ESTATE SERVICES,
LLC, a Texas limited liability company, GARDENS MEDICAL PAVILION, LLC, a Florida
limited liability company, 22 EXCHANGE STUDENT HOUSING, LLC, a Delaware limited
liability company, SL PARKSIDE APTS, LLC, a Delaware limited liability company
and the other parties thereto (the “Termination Agreement”).  
 
The undersigned hereby agrees that upon the execution of this joinder, it shall
become a party to the Termination Agreement and shall be fully bound by, and
subject to, all the agreements, covenants, terms and conditions of the
Termination Agreement as though an original party thereto.




BEHRINGER HARVARD OPPORTUNITY II
MANAGEMENT SERVICES, LLC


By: Behringer Harvard Opportunity REIT II
   Services Holdings, LLC, its sole member


By: /s/ Michael D. Cohen        
Name: Michael D. Cohen
Title: President


BEHRINGER HARVARD/SCION UGA, LLC


By: Scion Athens Investors, LLC,
   its Managing Member


   By: Scion Operating Manager LLC,
      its Manager


By: /s/ Robert D. Bronstein     Name: Robert D. Bronstein
Title: Manager






BEHRINGER HARVARD REAL ESTATE
SERVICES, LLC


By: /s/ Michael D. Cohen     
Name: Michael D. Cohen
Title: President




 









EAST\140686772.1

--------------------------------------------------------------------------------







Arbors Harbor Town Joinder


Reference is hereby made to the Termination of Property Management and Leasing
Agreement dated as of February [   ], 2017, among BEHRINGER HARVARD OPPORTUNITY
REIT II, INC., a Maryland corporation, BEHRINGER HARVARD OPPORTUNITY OP II LP, a
Texas limited partnership, BEHRINGER HARVARD OPPORTUNITY II MANAGEMENT SERVICES,
LLC, a Texas limited liability company, BEHRINGER HARVARD REAL ESTATE SERVICES,
LLC, a Texas limited liability company, GARDENS MEDICAL PAVILION, LLC, a Florida
limited liability company, 22 EXCHANGE STUDENT HOUSING, LLC, a Delaware limited
liability company, SL PARKSIDE APTS, LLC, a Delaware limited liability company
and the other parties thereto (the “Termination Agreement”).  
 
The undersigned hereby agrees that upon the execution of this joinder, it shall
become a party to the Termination Agreement and shall be fully bound by, and
subject to, all the agreements, covenants, terms and conditions of the
Termination Agreement as though an original party thereto.




BEHRINGER HARVARD OPPORTUNITY II
MANAGEMENT SERVICES, LLC


By: Behringer Harvard Opportunity REIT II
   Services Holdings, LLC, its sole member


By: /s/ Michael D. Cohen     
Name: Michael D. Cohen
Title: President


BEHRINGER HARVARD ARBORS, LLC


By: Harbor Town Apartments
   its managing member


   By: FinPar Harbor Town/Memphis, L.L.C.
      its managing member


By: /s/ C. Harris Haston     
Name: C. Harris Haston
Title: Authorized Member




BEHRINGER HARVARD REAL ESTATE
SERVICES, LLC


By: /s/ Michael D. Cohen        
Name: Michael D. Cohen
Title: President

















EAST\140686772.1

--------------------------------------------------------------------------------





Lakes of Margate Joinder


Reference is hereby made to the Termination of Property Management and Leasing
Agreement dated as of February [   ], 2017, among BEHRINGER HARVARD OPPORTUNITY
REIT II, INC., a Maryland corporation, BEHRINGER HARVARD OPPORTUNITY OP II LP, a
Texas limited partnership, BEHRINGER HARVARD OPPORTUNITY II MANAGEMENT SERVICES,
LLC, a Texas limited liability company, BEHRINGER HARVARD REAL ESTATE SERVICES,
LLC, a Texas limited liability company, GARDENS MEDICAL PAVILION, LLC, a Florida
limited liability company, 22 EXCHANGE STUDENT HOUSING, LLC, a Delaware limited
liability company, SL PARKSIDE APTS, LLC, a Delaware limited liability company
and the other parties thereto (the “Termination Agreement”).  
 
The undersigned hereby agrees that upon the execution of this joinder, it shall
become a party to the Termination Agreement and shall be fully bound by, and
subject to, all the agreements, covenants, terms and conditions of the
Termination Agreement as though an original party thereto.




BEHRINGER HARVARD OPPORTUNITY II
MANAGEMENT SERVICES, LLC


By: Behringer Harvard Opportunity REIT II
   Services Holdings, LLC, its sole member


By: /s/ Michael D. Cohen     
Name: Michael D. Cohen
Title: President


BEHRINGER HARVARD MARGATE, LLC


By: Margate Peak, LLC
   its Managing Member


   
By: /s/ Luke Simpson     
Name: Luke Simpson
Title: Manager


BEHRINGER HARVARD REAL ESTATE
SERVICES, LLC


By: /s/ Michael D. Cohen     
Name: Michael D. Cohen
Title: President















EAST\140686772.1